BUSSEY, Judge.
This is an original proceeding in mandamus by Richard M. Harrison, petitioner,, an inmate of the State Penitentiary at Mc-Alester, in which he seeks an order of this-Court directing the district court of Tulsa County to prepare and furnish him a case-made of the proceedings in connection with the trial and conviction of the petitioner ini said court. Petitioner was tried and convicted of the Crime of Second Degree Burglary, after former conviction of a felony, and sentenced during a term of said court in 1961 to ten years in the State Penitentiary.
 Title 22 Okl.St.Ann. § 1054, as-amended, provides that in felony cases an appeal must be taken within three months-after the judgment is rendered. This provision of the statute is mandatory, and must he strictly followed, and this court cannot entertain an appeal not perfected within such time. In the case of In re Application of Miller, 87 Okl.Cr. 423, 198 P.2d 755, this Court said:
“There is no statute in this state which permits this Court to issue an order requiring the d' strict court to-*1021furnish a transcript of casemade after the time has expired for taking an appeal in a criminal case. [See also, Monzell v. State, 78 Okl.Cr. 34, 143 P.2d 163; Application of Cannon, Okl.Cr., 360 P.2d 732].”
Since the application herein is not timely made, and this Court would have no jurisdiction to consider an appeal if the same were lodged at this time, the application for Writ of Mandamus must be, and is hereby, denied.
NIX, P. J., and BRETT, J., concur.